DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, 8, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hang et al. (US 2015/0094071 A1, hereinafter “Hang”) in view of Kweon et al. (US 2015/0009956 A1, hereinafter “Kweon”).
Regarding claims 1, 2, 8, 9, and 13-15, Hang teaches a wireless communication method, comprising: performing, by a processor of a user equipment (UE) supporting a dual-subscriber identity module (SIM) dual-standby (DSDS), a data service on a first subscriber identity module (SIM), wherein the first SIM is associated with a first session which is established for the data service (fig. 2, ¶ [0022], Using dynamic data services, a DSDS device may establish a voice call on a network subscription originally configured for voice-only services (a first network subscription or first SIM), and switch data services interrupted by the voice call from another network subscription configured for data services (a second network subscription or second SIM) to the first network subscription);  in response to the data service is switched from the first SIM to a second SIM, determining, by the processor the first session is not required, wherein the second SIM is associated with a second session established for the data service; and in response to determining that the first session is not required, terminating, by the processor, the first session (fig. 2, ¶ [0022], The voice call is said to interrupt the data services session because in order to establish the voice call, the SIM associated with the data services network subscription must be inactive, which means the corresponding data services session must be stopped. By dynamically switching the data services session from one SIM to another, a DSDS communication device may emulate DSDA functionality by giving the user the impression that a data services session is maintained/continues, even though that data services session was technically interrupted and reestablished via the network subscription or SIM supporting the voice call while maintaining the voice call, ¶ [0026]-¶ [0028]).
	Hang does not explicitly teach a first transmission control protocol (TCP) session is bound with a first IP assigned to the UE by a network and a second TCP session bound with a second IP assigned to the UE by the network.
	Kweon teaches a UE releases an old/first TCP session, bound with a first IP, and establishes a new/second TCP session, bound with a second IP (Abstract, ¶ [0119], The controller releases an old TCP session, and establishes a new TCP session. ¶ [0127], the UE 619 establishes a new TCP session using an IP2 as an IP address, ¶ [0128], a TCP session which is established using the IP1 as an old IP address is released. Because the traffic is transmitted using the newly established TCP session).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize a first TCP session bound with a first IP and associated with a first SIM, and a second TCP session bound with a second IP and associated with a second SIM in the system of Hang to further improve industrial applicability.
	Hang in view of Kweon does not explicitly teach the intended use limitation (i.e., whereby no garbage packet is generated on the first TCP session after the termination).
	However, it is obvious that no garbage packet is generated on the first TCP session as the UE releases/terminates a first TCP session bound with a first IP and establishes a new/second TCP session bound with a second IP in the system of Hang in view of Kweon, as set forth above.
Response to Arguments
7.	Applicant's arguments filed June 6, 2022 have been fully considered but are moot in view of new ground(s) of rejection.
Conclusion
8.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477